304 S.W.3d 260 (2010)
Mateo E. MORGAN, Respondent,
v.
DIRECTOR OF REVENUE, Appellant.
No. WD 70450.
Missouri Court of Appeals, Western District.
January 19, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 2, 2010.
*261 James A. Chenault, III, Jefferson City, MO, for appellant.
Scott C. Hamilton, Lexington, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
The Director of Revenue appeals the circuit court's judgment setting aside the suspension of Mateo Morgan's driving privileges for driving while intoxicated. The judgment is affirmed. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. Rule 84.16(b).